ORDER

PER CURIAM.
Franklin Credit Management Corporation (“FCM”) appeals the judgment of the trial court denying its motion to set aside the default judgment entered against it in Frieda Knittel’s action to quiet title. We find that the trial court did not abuse its discretion in denying FCM’s motion to set aside the default judgment. We affirm.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).